Citation Nr: 0213778	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  01-02 442A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an date, prior to February 11, 2000, for an 
initial 50 percent disability rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
November 1971.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.

At the recent Board hearing the veteran raised the issues of 
entitlement to service connection for Meniere's disease, 
vertigo, dizziness and labyrinthitis (Transcript (T) 7, 10-
12).  These issues are not inextricably intertwined with the 
prepared and certified issue as reported on the title pages.  
The Board is therefore referring them to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The decision in July 1990 wherein the Board denied 
entitlement to service connection for hearing loss was 
affirmed on appeal in December 1992.

2.  On August 18, 1992, the RO received the veteran's 
application to reopen the claim of service connection for 
hearing loss; the veteran continuously prosecuted the claim.

3.  The RO issued a rating decision in January 2000 wherein 
it granted service connection for bilateral hearing loss and 
a 10 percent rating from August 18, 1992; the RO issued 
notice on January 27, 2000.

4.  On February 11, 2000 the RO received the veteran's 
correspondence wherein he asked for an increase in the rating 
for his hearing loss.




5.  The RO issued a rating decision in June 2000 granting a 
50 percent rating for hearing loss from February 11, 2000; 
the RO issued notice in June 2000.

6.  On January 24, 2001, the RO received veteran's 
correspondence seeking a 50 percent rating for hearing loss 
from September 1992 based on disagreement with the initial 
rating determination.

7.  In the period from August 18, 1992 to April 23, 1993, the 
medical evidence is inadequate for rating the veteran's 
hearing loss under the applicable VA standard.

8.  Competent medical evidence reported on April 23, 1993 
finds the equivalent of numeral designation XI hearing in the 
right ear and a 15 decibel average loss and 100 percent 
discrimination in the left ear (numeral designation I).

9.  Competent medical evidence reported on July 7, 1997 finds 
no response in the right ear to air conduction (numeral 
designation XI) and a 51 decibel average loss and 48 percent 
discrimination in the left ear (numeral designation VIII). 

10.  Competent medical evidence reported on December 11, 1997 
finds no response in the right ear to air conduction (numeral 
designation XI) and a 53 decibel average loss and 88 percent 
discrimination in the left ear (numeral designation II). 

11.  Private audiology examination on March 31, 1998 reports 
no response in the right ear to air conduction (numeral 
designation XI) and a 58 decibel average loss and 84 percent 
discrimination in the left ear (numeral designation III). 

12.  Private audiology examination on June 10, 1998 reports 
no response in the right ear to air conduction (numeral 
designation XI) and a 59 decibel average loss and 72 percent 
discrimination in the left ear (numeral designation V).




13.  VA audiology examination on December 9, 1998 reports a 
105+ decibel average loss and no percent discrimination in 
the right ear (numeral designation XI) and a 55 decibel 
average loss and 88 percent discrimination in the left ear 
(numeral designation II).

14.  Audiology examination for VA rating purposes on May 10, 
2000 reported no response in the right ear to air conduction 
(numeral designation XI) and a 63 decibel average loss and 60 
percent discrimination in the left ear (numeral designation 
VI).


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent for bilateral hearing loss from August 18, 1992 have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.85-4.87, Diagnostic Code 6101, in 
effect prior to June 10, 1999); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 
and 3.326(a)).

2.  The criteria for an initial disability rating of 70 
percent for bilateral hearing loss from July 7, 1997 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85-
4.87, Diagnostic Code 6107, in effect prior to June 10, 
1999); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

3.  The criteria for an initial disability rating of 10 
percent for bilateral hearing loss from December 11, 1997 
have been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.85-4.87, Diagnostic Code 6101, in effect prior to June 10, 
1999; 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

4.  The criteria for an initial disability rating of 20 
percent for bilateral hearing loss from March 31, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85-
4.87, Diagnostic Code 6102, in effect prior to June 10, 1999; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

5.  The criteria for an initial disability rating of 40 
percent for bilateral hearing loss from June 10, 1998 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85-
4.87, Diagnostic Code 6104, in effect prior to June 10, 1999; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).

6.  The criteria for an initial disability rating of 10 
percent for hearing loss from December 9, 1998 have been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85-4.87, 
Diagnostic Code 6101, in effect prior to June 10, 1999; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).

7.  The criteria for an initial disability rating of 50 
percent for bilateral hearing loss from May 10, 2000 have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.85-
4.86, Diagnostic Code 6100 (2001); effective June 10, 1999; 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The record reflects that the July 1990 decision wherein the 
Board denied service connection for hearing loss was affirmed 
on appeal in December 1992.  The RO received the veteran's 
application to reopen the claim on August 18, 1992.  

It is sufficient to say that the veteran continuously 
prosecuted the claim and this led to the rating decision in 
January 2000 wherein the RO granted service connection for 
bilateral hearing loss and a 10 percent rating from August 
18, 1992.  He initially asked for an increase in the rating 
in February 2000 after being notified in late January 2000 of 
the recent RO decision.  The RO in June 2000 increased the 
rating to 50 percent from February 11, 2000, based on a May 
2000 audiology examination.  He was issued notice of the 
rating increase in June 2000, and in January 2001 he 
disagreed with the effective date for increase and the 
initial rating determination seeking a 50 percent evaluation 
from September 1992.  He argued in correspondence and at the 
Board hearing that, in essence, his hearing was no better in 
1992 than in 2000, and that the 50 percent rating should be 
effective during the entire period from August 1992 (T inter 
alia 3, 6, 8).  

The record was supplemented at various times with medical 
records, including Social Security Administration (SSA) 
records that included reports from MHB, MD, who wrote in 1991 
that the veteran had a right ear sensorineural hearing loss.  
The SSA records included an audiology report from April 23, 
1993 that found the consistently reported absence of right 
ear hearing which equated with a numerical designation XI 
hearing a 15 decibel average loss at pertinent frequencies, 
and 100 percent discrimination in the left ear (numeral 
designation I).  (The numerical designations correspond to 
the VA rating scheme for hearing loss in effect during the 
period of this appeal.)

Dr. MHB wrote in August 1997 that the veteran had a "dead" 
right ear and approximately a 50 decibel loss in the left 
ear.  An audiogram dated July 7, 1997 finds no response in 
the right ear to air conduction (numerical designation XI) 
and a 51 decibel average loss and 48 percent discrimination 
in the left ear (numerical designation VIII). 

In a report dated December 11, 1997, SAM, MD, reported an 
audiology examination that found the veteran had no response 
in the right ear to air conduction (numerical designation XI) 
and a 53 decibel average loss and 88 percent discrimination 
in the left ear (numerical designation II).  


Dr. SAM reported an audiology examination on March 31, 1998 
found no response in the right ear to air conduction 
(numerical designation XI) and a 58 decibel average loss and 
84 percent discrimination in the left ear (numerical 
designation III).  

On reexamination on June 10, 1998, he showed no response in 
the right ear to air conduction (numerical designation XI) 
and a 59 decibel average loss and 72 percent discrimination 
in the left ear (numerical designation V).

A VA audiology examination completed on December 9, 1998 
found a 105+ decibel average loss and no percent 
discrimination in the right ear (numerical designation XI) 
and a 55 decibel average loss and 88 percent discrimination 
in the left ear (numerical designation II).  A reexamination 
completed on May 10, 2000 for VA purposes found no response 
in the right ear to air conduction (numerical designation XI) 
and a 63 decibel average loss and 60 percent discrimination 
in the left ear (numerical designation VI).


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test. The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to 
puretone decibel loss; thus with percent of discrimination of 
70 and average puretone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation of "V" and the poorer ear has a numeric 
designation of "VII," the percentage evaluation is 30 percent 
and the diagnostic code is 6103.  (c) Table VIa provides 
numeric designations based solely on puretone averages and is 
for application only when the Chief of the Audiology Clinic 
certifies that language difficulties or inconsistent speech 
audiometry scores make the use of both puretone average and 
speech discrimination inappropriate.  38 C.F.R. § 4.85, in 
effect on August 18, 1992.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86, in effect on August 18, 1992.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. 
38 C.F.R. § 4.87, in effect on August 18, 1992.

A 70 percent rating is provided for bilateral hearing loss 
where the average pure tone decibel loss and speech 
recognition establishes a numeric designation of level XI 
hearing in one ear and there is a 51 decibel average loss and 
48 percent discrimination in the other ear that establishes a 
numeric designation of level VIII.  38 C.F.R. § 4.87, 
Diagnostic Code 6107 in effect on July 7, 1997.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 53 
decibel average loss and 88 percent discrimination that 
establishes a numeric designation of level II hearing in the 
other ear.  38 C.F.R. § 4.87, Diagnostic Code 6101 in effect 
on December 11, 1997.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 15 
decibel average loss and 100 percent discrimination that 
establishes a numeral designation I in the other ear.  
38 C.F.R. § 4.87, Diagnostic Code 6101 in effect on April 23, 
1993.

A 20 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 58 
decibel average loss and 84 percent discrimination that 
establishes a numeral designation of level III hearing in the 
other ear.  38 C.F.R. § 4.87, Diagnostic Code 6102 in effect 
on March 31, 1998.

A 40 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 59 
decibel average loss and 72 percent discrimination that 
establishes a numeral designation of level V hearing in the 
other ear.  38 C.F.R. § 4.87, Diagnostic Code 6104 in effect 
on June 10, 1998.

A 50 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level XI hearing in one ear and there is a 63 
decibel average loss and 60 percent discrimination that 
establishes a numeral designation of level VI hearing in the 
other ear.  38 C.F.R. § 4.87, Diagnostic Code 6100, effective 
June 10, 1999.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). 

The Roman numeral designation is located at the point where 
the percentage of speech discrimination and puretone 
threshold average intersect. (c) Table VIa, ``Numeric 
Designation of Hearing Impairment Based Only on Puretone 
Threshold Average,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based only 
on the puretone threshold average. Table VIa will be used 
when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. (e) Table VII, ``Percentage Evaluations for 
Hearing Impairment,'' is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear. The horizontal rows represent 
the ear having the better hearing and the vertical columns 
the ear having the poorer hearing. 


The percentage evaluation is located at the point where the 
row and column intersect.  (f) If impaired hearing is 
service-connected in only one ear, in order to determine the 
percentage evaluation from Table VII, the non-service-
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I, subject to the provisions of 
Sec. 3.383 of this chapter. (g) When evaluating any claim for 
impaired hearing, refer to Sec. 3.350 of this chapter to 
determine whether the veteran may be entitled to special 
monthly compensation due either to deafness, or to deafness 
in combination with other specified disabilities.  38 C.F.R. 
§  4.85 as amended 64 Fed. Reg. 25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended effective June 10, 1999, 64 Fed. Reg. 25209 
(May 11, 1999).

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim remains 
open as long as the rating schedule provides for a higher 
rating.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).




In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that a claim such as the veteran's is properly framed as an 
appeal from the original rating rather than a claim for 
increase but that in either case the veteran is presumed to 
be seeking the maximum benefit allowed by law or regulations.  

In Fenderson it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  Unless 
specifically provided, on basis of facts found.  38 U.S.C.A. 
§ 5110(a), (b)(2); 38 C.F.R. § 3.400(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.



The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  

The RO statement of the case in February 2001 met the duty to 
assist requirements in that it advised the veteran of the 
information on file and the evidence considered on each 
occasion.  To implement this section of the VCAA, VA in 
section 3.159(b)(1) provided that a decision on the claim 
would be based on all "information and evidence contained in 
the file, including information and evidence it has obtained 
on behalf of the claimant and any VA medical examinations or 
medical opinions."  The veteran in his January 2001 notice 
of disagreement mentioned the evidence that he felt warranted 
an earlier effective date.  This evidence was among the 
substantial evidence developed as a result of earlier Board 
remands in May 1996 and August 1999 that sought a complete 
evidentiary record regarding treatment for bilateral hearing 
loss.

In implementing the VCAA, VA provided in section 3.159(c)(1) 
that it will make reasonable efforts to help a claimant 
obtain relevant records from non-Federal-agency sources and 
relevant records in the custody of a Federal agency or 
department.  Reasonable efforts as contemplated in the 
current law were made in an effort to obtain additional 
evidence in particular SSA records and private treatment 
records that the veteran mentioned.  VA examined the veteran 
for his disability and he provided pertinent clinical records 
and testimony.  Thus, he did cooperate in providing medical 
evidence and competent lay evidence.  

Regarding the medical evidence VA provided in section 
3.159(c)(4)(i)(B) of the new regulations that a medical 
examination or opinion would be necessary when the evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  The first element is met 
through the medical evidence that includes comprehensive 
examinations and more remote evidence that is pertinent to 
the initial rating determination.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the initial rating determination through 
the statement of the case, and other correspondence pertinent 
to the current claim.  

The appellant was afforded the opportunity to submit 
arguments and evidence in support of the claim and did 
respond to the RO development requests.  Further, the 
representative at the Board hearing directed argument to the 
general rating factors which it was felt supported an 
increased initial rating on the record and the veteran 
referred to the evidence of record that he felt supported the 
claim (T 3).

It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of the 
evidence he could submit himself or to sufficiently identify 
evidence and if private in nature to complete authorization 
or medical releases so that VA could obtain the evidence for 
him.  Such notice sufficiently placed the veteran on notice 
of what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).  

In light of the development completed at the RO, the Board 
finds that the relevant evidence available for an equitable 
resolution of the appellant's claim has been identified and 
obtained.  It is noted that numerous evidentiary submissions 
have contained extensive duplication of medical records.  

The development the Board sought through remand was completed 
to the extent possible with the veteran's cooperation, albeit 
in developing the claim of service connection.  However, it 
was intended to develop all treatment records for the hearing 
loss disability and to that extend it was accomplished.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds 
that VA can provide no further assistance that would aid in 
substantiating the claim, and the veteran has not referred to 
additional evidence crucial to the claim that has not been 
obtained.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  The VA examinations and 
other examinations previously completed substantially conform 
to the rating criteria, and the veteran has not indicated 
that any additional evidence is crucial to the initial rating 
either as being as comprehensive or containing findings that 
relate to pertinent rating elements.  Thus the Board believes 
that the development assistance the veteran has received and 
assisted in comply with the intent of the new law or 
contemplated in the VCAA.  


Earlier Effective Date
The VA Secretary has the broad authority to promulgate 
regulations regarding disability evaluation criteria.  See 
for example, Fugere v. Derwinski, 972 F.2d 331, 335 (1992), 
Felton v. Brown, 4 Vet. App. 363 (1993).  The evaluation of 
hearing impairment applies a rather structured formula which 
has been modified from time to time as reflected in the 
rating schedule changes.  This process has been described as 
a mechanical application of the rating schedule to numeric 
designations after audiology evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As will 
be discussed below, the Board has applied the available 
audiometry data to the rating criteria in a manner which has 
resulted in ratings favorable to the veteran, although not 
the specific rating he sought for the entire period from 
August 1992.  

It is clear that the veteran filed a timely notice of 
disagreement with the initial rating determination in January 
2000.  His January 2001 letter disagreed with the initial 
rating determination and it was received within a year of the 
initial notice to him.  
The interim adjustment to the rating from February 2000 does 
not prevent him from exercising his right to timely appeal 
the initial rating determination and he referred to the 
January 2000 notice letter as the basis for his disagreement.  

Thus, the Board has reviewed the claim as an initial rating 
determination rather than a claim for increase, and may 
assign ratings for specified periods on a facts found basis.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  Prior to June 10, 1999, the veteran's 
hearing loss is rated in accordance with the provisions found 
at 38 C.F.R. §§ 4.85 to 4.87, Diagnostic Codes 6100 to 6110.  
The former and the current VA rating scheme for the 
evaluation of hearing loss provide ratings from 
noncompensable to 100 percent based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1,000, 2000, 3,000 and 4,000 Hertz.  The 
evaluation of hearing impairment applies a rather structured 
formula which is essentially a mechanical application of the 
VA Schedule for Rating Disabilities to numeric designations 
after audiology evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The revised 
regulations clarified certain rating procedures and 
terminology but did not adjust the basic rating elements, the 
numeric designations or the corresponding percentage ratings.  
In essence the basic method of evaluation applicable to the 
veteran's claim was not changed in substance during the 
appeal.  See 64 Fed. Reg. 25202 et seq. 

The regulation changes clarified the audiology examination 
procedures that VA intended would be followed with the 
changes effective late in 1987 but which had not been 
expressly provided for earlier by regulation.  The reports 
from Dr. MHB and Dr. SAM should be considered in view of the 
interpretive doubt at the time regarding the precise hearing 
evaluation scheme to be applied.  Further, Dr. SAM's practice 
is in otology and neurotology, and it is likely that she 
reported reliable hearing results that should be deemed 
adequate for rating.  38 C.F.R. §§ 3.326, 3.327.  The record 
as developed contained anecdotal evidence regarding hearing 
impairment, but without comprehensive audiology data other 
than as mentioned.  For example, a SSA clinician in 1993 
noted the veteran could converse in the office setting in 
spite of right ear deafness and that he had a loud voice 
possibly from decreased hearing.  

A 1991 report mentioned he was "hard of hearing" greater on 
the right.  He wrote in 1993 that he had total right ear 
hearing loss and partial left ear hearing loss.  As noted 
herein, the veteran is competent to report difficulty hearing 
but the audiometry data is crucial in assigning the 
disability evaluation.  

As noted previously, an audiology report from April 23, 1993 
disclosed right ear hearing that equated with a numerical 
designation XI hearing, a 15 decibel average loss at 
pertinent frequencies and 100 percent discrimination in the 
left ear that corresponded with a numerical designation I 
hearing.  The combination of the numeric designations for 
each ear, level XI and level I, respectively, produced a 
percentage evaluation of 10 percent under Code 6101.  This 
report was obtained several months after the claim was 
reopened and is reasonably viewed as reliable evidence of the 
veteran's hearing status at the time.  

The audiology report of July 7, 1997 found no response in the 
right ear to air conduction and a 51 decibel average loss and 
48 percent discrimination in the left ear.  This information 
corresponded with the statement Dr. MHB issued the following 
month regarding the veteran's hearing.  The combination of 
the numeric designations for each ear, level XI and level 
VIII, respectively, produced a percentage evaluation of 70 
percent under Code 6107.  Any interpretive doubt is resolved 
in the veteran's favor, which allows for an initial rating 
increase on a facts found basis.

The record of audiology evaluations that Dr. SAM completed 
from December 11, 1997 to June 10, 1998 show various levels 
of hearing impairment.  The evaluation of the right ear is 
seen as consistently level XI through the three examinations.  
The combination with the 53 decibel average loss and 88 
percent discrimination in the left ear, level XI and level 
II, respectively, produced a percentage evaluation of 10 
percent under Code 6100.  However, the reexamination on March 
31, 1998 showed a 58 decibel average loss and 84 percent 
discrimination in the left ear.  




Thus, the combination of numeral designations XI and III 
produces a percentage evaluation of 20 percent under Code 
6102.  On a facts found basis the veteran's rating should be 
adjusted to 20 percent from March 31, 1998.  The examination 
Dr. SAM reported on June 10, 1998 showed a 59 decibel average 
loss and 72 percent discrimination in the left ear.  On a 
facts found basis, the Board will adjust the rating to 40 
percent under Code 6104, based on the combined numeral 
designations XI and V.

The December 9, 1998 and May 10, 2000 VA audiology 
examinations confirmed the level XI hearing in the right ear.  
However on the December 1998 examination the left ear the 
average loss was 55 decibels and speech discrimination was 88 
percent.  The combination of the numeric designations for 
each ear, level XI and level II, respectively, produced a 
percentage evaluation of 10 percent under Code 6101 which 
corresponds to the rating board's determination for this 
period.  

The reexamination on May 10, 2000 showed an average loss of 
63 decibels and speech discrimination of 60 percent in the 
left ear.  The combined numeric designation is level VI 
hearing impairment for which the corresponding percentage 
evaluation under Code 6100 is 50 percent.  It is 
understandable that the rating board granted the 50 percent 
evaluation from February 2000, having viewed the claim as a 
claim for increase rather than an initial rating.  In any 
event, this was an administrative error on VA's part that 
does not warrant any recoupment of retroactive benefits paid.  
38 C.F.R. § 3.500.   

The Board notes that although the decision herein included 
consideration of the holding in Fenderson, the veteran has 
not been prejudiced by such discussion in view of the 
decision on the merits.  See for example Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  The hearing loss disability 
did warrant consideration of staged ratings in view of 
evidence that the RO referred to in the statement of the 
case.  

The veteran through argument sought a 50 percent rating for 
the entire period, which the Board believes is not the 
correct rating on a facts found basis in view of the 
competent medical evidence.  See for example Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Lendenmann, 3 Vet. App. at 
349.  The Board has included findings and conclusions for all 
relevant time periods since August 18, 1992, which affirms, 
in part, the RO's initial rating determination.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has not provided the regulation 
or discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has not provided 
the veteran with the applicable regulation or directly 
addressed the matter.  No argument has been directed to an 
increased initial rating on an extraschedular basis.  Nor do 
his statements on appeal, as well as those of his 
representative, imply that extraschedular evaluation is 
sought in the spirit of the basic underlying claim for 
increased initial compensation benefits for bilateral hearing 
loss.  Thus the Board finds that it is not material to the 
determination in this case.

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of his hearing loss disability.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

Entitlement to an initial disability rating of 10 percent for 
bilateral hearing loss from August 18, 1992 through July 6, 
1997 is granted, subject to the regulations governing the 
payment of monetary awards.

Entitlement to an initial disability rating of 70 percent for 
bilateral hearing loss from July 7, 1997 is granted, subject 
to the regulations governing the payment of monetary awards. 

Entitlement to an initial disability rating of 10 percent for 
bilateral hearing loss from December 11, 1997 is granted, 
subject to the regulations governing the payment of monetary 
awards.

Entitlement to an initial disability rating of 20 percent for 
bilateral hearing loss from March 31, 1998 is granted, 
subject to the regulations governing the payment of monetary 
awards.  




Entitlement to an initial disability rating of 40 percent for 
bilateral hearing loss from June 10, 1998 is granted, subject 
to the regulations governing the payment of monetary awards.  

Entitlement to an initial disability rating of 10 percent for 
bilateral hearing loss from December 9, 1998 is granted, 
subject to the regulations governing the payment of monetary 
awards.  

Entitlement to an initial disability rating of 50 percent for 
bilateral hearing loss from May 10, 2000 is granted, subject 
to the regulations governing the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

